Title: From Thomas Jefferson to Thomas Munroe, 17 May 1808
From: Jefferson, Thomas
To: Munroe, Thomas


                  
                     Sir
                     
                     Monticello May 17. 08.
                  
                  Yours of the 13th. was recieved last night, and really presents a painful state of things. However our object now can be only how to meet the new deficit, with the least injustice. Your statement is as follows—
                  
                     
                        
                           Debts paid
                           by mr Monroe
                           28,107.
                           74
                        
                        
                           
                           by mr Claxton
                           5,403.
                           76
                        
                        
                           do. remaining unpaid
                           20,829.
                           86
                        
                        
                           expenditures on the public offices
                           
                                 3,218.
                           
                           
                              65
                           
                        
                        
                           
                           
                           57,560.
                           01
                        
                        
                           Appropriation for the deficit of 1807.
                           
                              51,500.
                           
                           ___
                        
                        
                           Apparent deficit
                           6,060.
                           01
                        
                        
                           Charge upon the funds of 1808. each it’s own part of
                           
                           
                        
                        
                           
                           the monies expended from Jan. 1. to Apr. 25. 08.
                           
                              2,380.
                           
                           ___
                        
                        
                           
                           
                           3,860.
                           01
                        
                     
                  
                  
                  
                  
                  levy this sum of 3,860.01 rateably on all the outstanding debts of more than 1000. D. these will amount (according to your statement) to 18,606.51. consequently each of these large creditors must be content to receive about 80. D. in the 100. and to wait a while for the remaining 20. D. it will then be our duty to save the 3860.01 out of the expenditures of 1808. what part of these expenditures may be dispensed with, must be the subject of consideration when I return to Washington. as I am detaining the post for this letter, I must pray you to communicate it to mr Claxton as the answer to his letter of the 15th. and also to mr Latrobe as what must govern our future expenditures. I salute you with esteem & respect
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. I inclose the 2. warrants for 16,096.24 & 10,000. D.
                  
               